     Case: 3:19-cv-00091-MPM-JMV Doc #: 291 Filed: 06/17/21 1 of 1 PageID #: 3823




                      IN THE UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF MISSISSIPPI
                                OXFORD DIVISION

UNITED STATES OF AMERICA, ex rel.
CAMERON JEHL                                                                      PLAINTIFFS

V.                                                                NO. 3:19-CV-91-MPM-JMV

GGNSC SOUTHAVEN LLC D/B/A
GOLDEN LIVINGCENTER-SOUTHAVEN;
GGNSC ADMINISTRATIVE SERVICES LLC
D/B/A GOLDEN VENTURES;
GGNSC CLINICAL SERVICES LLC
D/B/A GOLDEN CLINICAL SERVICES                                                 DEFENDANTS

                                             ORDER
        This matter has come before the Court on Relator’s Motion to Seal [272] Exhibits and

Unredacted Memorandum of Law in support of his reply in support of his Motion to Compel and

Memorandum in Support [270, 271]. Defendants did not respond to the Motion to Seal. Nor has

there otherwise been a demonstration of the need to seal the aforementioned documents.

Accordingly, the motion to seal is denied.

        The Relator shall file, within two (2) business days hereof, in unredacted form, his Reply

Motion to Compel and Memorandum of Law in Support of his Reply at 270, 271.

        SO ORDERED this, the 17th day of June, 2021.

                                             /s/ Jane M. Virden
                                             UNITED STATES MAGISTRATE JUDGE
